Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/14/2022, in response to the rejection of claims 1-3, 5-11, 21 from the final office action, mailed on 03/14/2022, by amending claims 1, 9-10 and canceling claim 5, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 12-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Interpretations
(1) In regards to the “solids” across the claim list,
In the response to the claim objection of the previous OA, mailed on 11/26/2021, the applicants assert the term is to refer to sublimation material in a solid form and used throughout the specification.
Therefore, the term in the claim will be examined as a “solid”, not plural form “solids”.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “and at least one of the plurality of solids supports comprising an aperture surrounded by a tube” of Claim 1 is not clear.
The applicants argue that Paragraph [0063] explicitly recites the tube surrounding the aperture to allow the sensor access to the lower trays of the ampoule without allowing gas flow through the aperture (or solid precursor from falling down through the aperture), see page 7 of the remarks.
However, the paragraph [0063] merely disclose “Sensor 214, or a tube surrounding sensor 214”, and the applicants’ Fig. 1 shows the tube surrounding sensor 214 is coupled or inserted to the aperture, thus it appears to be “an aperture coupled to a tube” or “a tube inserted to an aperture”.
For the purpose of examination, it will be examined accordingly.

(2) The “wherein the one or more level sensors are selected from a reed switch sensor, an optical sensor, an ultrasonic sensor, a capacitance sensor, an infrared sensor, or a radar sensor” of Claim 2 is not clear. Claim 1 is amended to have a sensor extending through the sensor port and opening of the support. Therefore, the claim 1 is no longer generic to claim 2, and it is not clear how all the type of sensors of claim 2 is applicable to the claim 1. 

(3) Claim 9 recites the “plurality of level sensor ports are all distributed along one straight line”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “the plurality of level sensor ports are all distributed along one straight line”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) As discussed in the item (2) of 112 2nd paragraph above, the claim 1 is amended to have a specific type of sensor, but the claim 2 still include a sensor which is not applicable to claim 1, in other words, the scope of claim 1 is narrower than claim 2.
Therefore, the claim 2 fails to further limit the claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 20050006799, hereafter ‘799) in view of Zorich et al. (US 20040028569, hereafter ‘569).
Regarding to Claim 1, ‘799 teaches:
Vaporizer delivery ampoule ([0001]), and Vapor from material in a solid state may be delivered to a process chamber by heating the material ([0005], the claimed “A solids delivery ampoule”);
A container 300 and a lid 306 (Fig. 3, [0140], the claimed “comprising: an ampoule body and a lid defining an interior space”);
A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “the interior space containing a plurality of solids supports, each solids support configured to support a quantity of a sublimation solid”);
The holder 310 may define a generally circular opening through support surface 311, and a tube 317 may be inserted in that opening to define a generally cylindrical sidewall to extend up from support surface 311 along the perimeter of that opening to help define a generally cylindrical passageway through holder 310 ([0104], the claimed “and at least one of the plurality of solids supports comprising an aperture surrounded by a tube”);
An outlet coupling 392 ([0140], the claimed “a vapor outlet port”);
Any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner…, an optical or infrared sensor, for example, may be used to direct radiation through space over material being vaporized and to detect such radiation to help monitor the concentration of vaporized material in such space. For one or more embodiments, the container may have one or more sight glasses through which one or more optical and/or infrared sensors may direct radiation into the container and/or detect radiation from the container to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized ([0158-0159], note the sight glass is installed in the opening or port on the container body or lid, the claimed “one or more level sensor ports; and one or more level sensors”).

‘799 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: each of the one or more level sensors extending through the one or more level sensor ports into the interior space and a first level sensor extending through the aperture and the tube.

‘799 clearly teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner… ([0158]), and the holder 310 may define a generally circular opening through support surface 311, and a tube 317 may be inserted in that opening to define a generally cylindrical sidewall to extend up from support surface 311 along the perimeter of that opening to help define a generally cylindrical passageway through holder 310 ([0104], note as shown in Fig. 5, the tube 317, 318 is configured to be inserted into the opening of the bottom surface and provide a passage to reach the lower space through the tube without the precursor from falling down through the opening).

‘569 is analogous art in the field of apparatus to deliver process chemical (abstract). ‘569 teaches a level sensor 124 and 126 passes through bung 112 to service each chamber respectively (Fig. 4, [0064], note Fig. 4 shows the sensor 126 extends through an opening of the bottom plate 106 to reach the lower chamber 102. Further, Fig. 3 more clearly shows the sensor 14 extends through the bung 42 having a short tube).

Before the effective filling date of the claimed invention, instead of the optical sensor of ‘799, it would have been obvious to a person of ordinary skill in the art to have adopted any known suitable level sensor, such as a level sensor extending through a sensor port on the lid of the ampoule, in the apparatus of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.
Further, due to the plurality of holders of ‘799 in a vertical direction of the container, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary to have extended the imported sensor, through one of the existing tubes on the bottom of the holder, for the purpose of reaching to lower positioned holder without the precursor from falling down through the opening. Simply use of one of the existing tubes is another production cost saving because it does not need to install new tube and opening having a proper sealing on the bottom of the holder.

Still furthermore, ‘799 clearly teaches tube 317 may have any suitable size and shape and may define a passageway of any suitable size and shape. Therefore, in case the applicants argue that ‘799 only teaches the tube 317 is used for vapor delivery;
Before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary to have modified the size and/or shape of one of the tubes and bottom openings for the senor, for the purpose of providing a passage to allow the sensor to reach lower holder, because the tube already provides a passage to reach lower space and has a proper sealing to prevent the precursor from falling down through the opening on the bottom.
Emphasized again, use of the tube on the holder, as either gas delivery port or sensor port is mere different use of the tubing apparatus.

Regarding to Claim 2,
‘799 teaches an optical or infrared level sensor, and an ultrasonic level sensor, a capacitive level sensor, and/or a rocker switch ([0158], the claimed “wherein the one or more level sensors are selected from a reed switch sensor, an optical sensor, an ultrasonic sensor, a capacitance sensor, an infrared sensor, or a radar sensor”).

Regarding to Claim 6,
‘799 teaches A holder for one or more embodiments may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow through the holder. A holder for one embodiment may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow from below the holder and over and/or through material supported by the holder (Fig. 5, [0102], see tubes 317, 318, 327, 328, the claimed “further comprising one or more vent tubes configured to convey vapor upwards from the at least one of the plurality of solids supports”).

Regarding to Claim 7,
‘799 teaches A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “wherein the plurality of solids supports are a plurality of trays”).

Regarding to Claim 8,
‘799 teaches an inlet coupling 391 may be coupled to tube 305 to help regulate the introduction of gas into container 300 ([0140]), and a carrier gas is introduced into the container ([0156], the claimed “further comprising a carrier gas inlet”).

Regarding to Claims 9-10,
‘799 teaches one or more optical and/or infrared sensors ([0159], note other level sensor also can be in plural, emphasized again, ‘799 clearly teaches plurality of sensors).
Therefore, in ‘799, when the plurality of level sensors are used, it is obvious that the container also has plurality of sensor ports on the container, for each sensor position, as a result, the plural sensor ports clearly has at least one arrangement form of the plural sensors.
This clearly reads all the limitations “wherein the one or more level sensor port are a plurality of level sensor ports, and plurality of level sensor ports are all distributed” of Claim 9 except the “along one straight line”, and “wherein the one or more level sensor port are a plurality of level sensor ports, and the plurality of level sensor ports are all distributed such that the plurality of level sensor ports” of Claim 10, except the “do not form one straight line”.

However, unless ‘899 specifically discloses the straight arrangement form, a person of ordinary skill in the art would have obviously considered that all other arrangements of the plurality of sensor ports clearly belongs to at least the “not straight form”, because all the arrangement forms excluding the “straight form” intrinsically belongs to the “not a straight form”. This clearly teaches the undisclosed feature of the Claim 10.

Still furthermore, modifying the “not straight form” into the “straight form” is also an obvious matter, because when a first option from two options, which include the “straight form” and “not straight form”, is selected, selecting the other option does not require a higher skill beyond an ordinary skill. Further, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. This clearly teaches the undisclosed feature of the Claim 9.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘799 and ‘569, as being applied to Claim 1 rejection above, further in view of Siegele et al. (US 20020038676, hereafter ‘676).
Regarding to Claim 3,
‘799 and ‘569 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches and the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor.

‘676 is analogous art in the field of chemical delivery system (abstract). ‘676 teaches a bulk container 20 is provided with a metallic level sensor assembly 21 including a metallic level sensor 39 preferably comprised of a two pole reed switch triggered by a metallic float 24 ([0067]), and Metallic float 24 contains a fixed magnet 23 and is held captive on a hollow metallic shaft 28 ([0068]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a reed switch sensor, as the level sensor of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 11,
‘799 teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner ([0158]), and also ‘676 teaches a control unit 40 to supervise and control the refill operation and to monitor the level of the bulk container ([0049]).
Herein, because action of the signal receiving and action of determining the empty or near empty of materials are controlled by a controller, which includes an automatic controller by a computer or manual controller by an operator, it is obvious that the controller would have commended an action of replacing or refilling the container based on the signal (this clearly reads into the claimed “further comprising a controller configured to: receive a level signal from each of the one or more level sensors; and determine whether the solids delivery ampoule is to be replaced based on the level signals received from each of the one or more level sensors”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘799 and ‘569, as being applied to Claim 1 rejection above, further in view of ‘676 and Zorich et al. (EP 1006219, filed in IDS, hereafter ‘219).
Regarding to Claim 21,
The teaching of ‘676 was discussed in the claim 3 rejection above, thus it teaches the same limitation of claim 21 as the claim 3, “wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor”.

‘799 further teaches vaporizer 110 comprises structure to define a mesh ([0051]).

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional mesh, into the vaporizer of ‘676, for the purpose of improving the directing of the gas, and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

‘799, ‘569 and ‘676 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 21: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, a mesh, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on the mesh, and the mesh rests on a surface of the quantity of sublimation solid measured by the level sensor.

Again, ‘799 teaches metallic float 24 contains a fixed magnet 23 ([0068]).

‘219 is analogous art in the field of level sensing (title). ‘219 teaches the primary disadvantage of the float probe is that it immerses a moving object in the 25 ultra pure fluid. This can produce some level of particulate contamination, although appropriate cleaning of the probe can minimize particulate shedding. In addition, a highly viscous material may cause the float to stick, preventing its use as a level sensing device ([0008]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the additional mesh of ‘799, between the metallic float having the magnet and the surface of the material in the vaporizer, for the purpose of reducing direct contact between the float and the material surface, thus minimizing possible particulate contamination and material stick on the float.
Further, the installment of the additional mesh is obtained by merely rearranging the mesh at any desired location within the vaporizer. Emphasized again, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Response to Arguments
Applicants’ arguments filed on 06/14/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718